


Exhibit 10.4
2015 Annual Base Salaries


Executive Officer
Prior Base Salary
2015 Base Salary
Douglas C. Bryant
President and Chief Executive Officer
$526,738
$542,540
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
$335,000
$345,050
Werner Kroll
Senior Vice President, Research and Development
$330,000
$339,900
Mark Smits
Senior Vice President, Commercial Operations, North America
$325,000
$334,750
Randall Steward
Chief Financial Officer
$335,000
$345,050
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
$305,000
$314,150









